Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-13, 15-22 have been examined. 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are not found persuasive.    On 5/26/22, Applicant did not amend the claims.  Rather, Applicant presented Remarks.  On page 10, Applicant states, “assessing based on the context information, one or more conditions for determining when to present the party’s advertisement”.  Also, Applicant states that the prior art does not render obvious condition or context information.  And, based on Applicant Spec at [166], the various conditions can include geographic or temporal conditions.  And, it is the combination of prior art that renders obvious the claimed features.  And, as shown for the managing by the MAP advertising feature, Barreto discloses MAP and ads based on location, and also position and speed info, etc ([128-136]).  And, Jung discloses the features in the rejection for ads and preferences and location.  Golhaber was added to further show matching of ad criteria and the current information on  the user or current context/conditions about the user (Goldhaber 5:1-30).  And, note that Goldhaber also further shows geographic criteria (15:17-25) and temporal criteria (16:27-35).  So, the geographic and temporal criteria of Goldhaber read on Applicant’s Spec for context and conditions. So, Goldhaber clearly shows assessing based on context info, conditions for presenting an ad.  Goldhaber is cited to further show using the already available information to better target ads.  And, that is what Goldhaber is relied upon here for.  Jung and Barreto then go on to show further or other conditions related to the mesh, and MAP, etc.  So, Goldhaber clearly shows what it is cited for.  And, the combination of the prior art render obvious the assessing feature.   See the prior art rejection below.  
Also, Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  
Also, based on the 6/15/21 claim amendments and Remarks the 101 is removed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-13, 15-18, 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Barreto (20160150451) in view of Goldhaber (5794210).
Claims 1, 11.    Jung discloses a method for controlling, by a mobile access point (MAP) deployed and/or installed within a vehicle, display of information on a mobile device as follows.
Examiner notes that Applicant Spec discloses that the MAP can be a variety of things like wi-fi or hotspots or networks for mobile devices to connect to and also a hotspot that is within a vehicle ([29, 30]).  
Jung discloses managing, by the MAP, advertising via the mobile device based on rules and policies received from a cloud server (note that content can be presented based on context info gleaned from the MAP and mobile device, [64, 107]; and presenting ads based on context info like location and velocity [99, 106]; also note the bid and auction related to presenting an ad reads on rules and policies for presenting and ad [136]), wherein the managing comprises.
Jung does not explicitly disclose a MAP deployed and/or installed within a vehicle.  However, Jung discloses “a vehicle having navigation or communication capabilities” (“[29]… a vehicle having navigation or communication capabilities”), “[159]… at least one time stamp 3036… to a location 3022 (e.g., a designated geospatial location of a cell tower) that corresponds to at least one mobile device 1004 (e.g., a navigation device attached to or incorporated into a vehicle).”, “[206]… (b) a ground conveyance (e.g., a car, truck, locomotive, tank, armored personnel carrier, etc.),”).  Jung further discloses Wireless network access points and wireless/mobile devices (see Figs. 3d, 3e and see access point at [58, 94, 100] and mobile device and Wi-fi at [64, 100]) and wifi hotspots [148, 154], wifi service and direction and velocity info ([64]).  Jung further discloses the Wifi access point can relay access data about the mobile device including location info [147].  And, Barreto discloses a MAP deployed and/or installed within a vehicle or on context information associated with one or both of the MAP and the vehicle and using the context info to present ads ([124], [128-133], [124]; Figs. 4, 10).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barreto’s MAP in a vehicle and presenting content/ads to mobile devices to Jung’s vehicle with communication capabilities and Jung’s MAP and presenting ads to mobile devices.  One would have been motivated to do this in order to better present ads to mobile devices.
Jung further discloses determining based on a geographic location of the MAP a party’s advertisement (see location and advertisement at [106, 135]; see pre-positioned data processor and server and mobile device and location at [53]; also see spatial regions, mobile device and networks at [54]; determining mobile device location based on MAP location at [59] and [135]).
Jung does not explicitly disclose obtaining context information associated with one or both of the MAP and the vehicle, wherein the context information comprises data provided by a vehicle mesh that comprises or is associated with the vehicle.  However, Jung discloses “a vehicle having navigation or communication capabilities” (“[29]… a vehicle having navigation or communication capabilities”), “[159]… at least one time stamp 3036… to a location 3022 (e.g., a designated geospatial location of a cell tower) that corresponds to at least one mobile device 1004 (e.g., a navigation device attached to or incorporated into a vehicle).”, “[206]… (b) a ground conveyance (e.g., a car, truck, locomotive, tank, armored personnel carrier, etc.),”).  Jung further discloses Wireless network access points and wireless/mobile devices (see Figs. 3d, 3e and see access point at [58, 94, 100] and mobile device and Wi-fi at [64, 100]) and wifi hotspots [148, 154], wifi service and direction and velocity info ([64]).  Jung further discloses the Wifi access point can relay access data about the mobile device including location info [147].  Jung further discloses establishing communication by the MAP with the mobile device ([135]; Fig. 1g; also see monitoring via servers and access point and station at [100, 137, 147]).  And, Barreto discloses a MAP deployed and/or installed within a vehicle or on context information associated with one or both of the MAP and the vehicle and using the context info to present ads ([124], [128-133], [124]; Figs. 4, 10).  And, Barreto discloses a mesh associated with the vehicle (see mesh at and vehicle at [1, 5, 77, 84]).  Note that Barreto also discloses further context info from the vehicle like location and movement that that is transmitted over the mesh network ([124], [128-133]; Figs. 4, 10).  Also, the mesh further provides context info on the vehicle [196, 84].   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barreto’s MAP in a vehicle and mesh and presenting content/ads to mobile devices to Jung’s vehicle with communication capabilities and network and Jung’s MAP and presenting ads to mobile devices.  One would have been motivated to do this in order to better present ads to mobile devices.
Jung further discloses tracking preferences and advertising and marketing (dining preference [44], Sushi preference [81, 82]) and advertising and marketing companies (marketing company at [57]; priority advertising or prominent advertising and discounts [42]; and advertising and indication of preference at [135] and  “[136]… indication of preference”; [106] shows placing ads and user attribute such as location within a two mile range at a certain time).  Jung also discloses tracking user ad response ([135, 136]).  Jung does not explicitly disclose assessing based on the context information, one or more conditions for determining when to present the party’s advertisement.  And, based on Applicant Spec at [166], the various conditions can include geographic or temporal conditions.  And, as shown for the managing by the MAP advertising feature, Barreto discloses MAP and ads based on location, and also position and speed info, etc ([128-136]).   However, Goldhaber discloses these features and targeting based on a variety of criteria and context and condition info for presenting an ad (5:1-5; 5:25-30).  And, Goldhaber also further shows geographic criteria (15:17-25) and temporal criteria (16:27-35).  So, the geographic and temporal criteria of Goldhaber read on Applicant’s Spec for context and conditions. So, Goldhaber clearly shows assessing based on context info, conditions for presenting an ad.  Goldhaber is cited to further show using the already available information to better target ads.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goldhaber’s targeting criteria, context and conditions, including geographic or temporal conditions, for ads to Jung’s ads and user attributes and context and conditions.  One would have been motivated to do this in order to better elicit user response (as seen in Jung at [135, 136]).  
Examiner notes Applicant Spec at [166] for temporal and special event description. Jung further discloses wherein the one or more conditions comprise interaction of the MAP with relation to predefined geofences, temporal conditions, and conditions relating to predefined special events (see Jung and geofence at [64]; see Jung for temporal with days at [40], [44]; hours at [79] and “[162]… that corresponds to at least one mobile device 1004 (e.g., Sally's Samsung Galaxy smart phone) to one or more historical (e.g., recurring, daily, repeated, previously occurred, recorded past movement events, or a combination thereof, etc.) paths of travel 3034 (e.g., a daily weekday commute from home to work that includes a car drive and a light rail ride for Sally's Samsung Galaxy smart phone)” and “[165]… may monitor (e.g., analyze for semantic meaning) at least one social network data stream 1090SN (e.g., a Google+ Stream) to detect (e.g., discover by looking for) at least one calendar-related term 3024CRT (e.g., a day of the week, a date, a period of time such as seven days, a time of year such as Thanksgiving, or a combination thereof, etc.).”; for special event see Jung and event at “[119]… at least one user attribute 212 (e.g., a location of a scheduled event) [128]… setting a calendar event with a cloud service,” and “[165]… may monitor (e.g., analyze for semantic meaning) at least one social network data stream 1090SN (e.g., a Google+ Stream) to detect (e.g., discover by looking for) at least one calendar-related term 3024CRT (e.g., a day of the week, a date, a period of time such as seven days, a time of year such as Thanksgiving, or a combination thereof, etc.).” and “[167]… with at least one group 3026G (e.g., a Google+ circle about soccer, a Pinterest pinboard devoted to holiday decorations”).  
Jung does not explicitly disclose wherein the one or more conditions comprise one or more of vehicle mesh density.  However, Barreto discloses this (see mesh at [79, 84, 95]; see mesh and density at [193]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Barreto’s MAP in a vehicle and mesh and presenting content/ads to mobile devices to Jung’s vehicle with communication capabilities and network and Jung’s MAP and presenting ads to mobile devices.  One would have been motivated to do this in order to better present ads to mobile devices.
Goldhaber further discloses in response to a determination based on the assessing that the party’s advertisement is to be presented (Figs. 7, 10; and the motivation for selecting an ad based on assessing is the same as already stated for assessing).  Examiner notes Applicant Spec at [162, 176] for rules and policies.  Examiner notes based on Applicant Spec at [168] that additional info can be interpreted as a link to a webpage with more info.  Jung further discloses determining additional information for the party’s advertisement ([135, 136] show ads with additional info like selecting an ad, activating an ad, scrolling, a link to a website, expanding, enlarging, etc).  Jung does not explicitly disclose determining, based on the rules and policies, additional information for the party’s advertisement.  However, Goldhaber discloses rules and policies for placing ads (see ad, auction and bidding at 4:45-65; see rule and policy like how often ad seen at 16:28-40) and additional info (see URL at claim 19; see thumbnail ads that expand to full ads at 16:30-42; thumbnails in Goldhaber read on Applicant’s thumbnails at [167]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goldhaber’s rules and policies for ad placement to Jung’s placing ads.  One would have been motivated to do this in order to better place ads.
Jung further discloses providing, by the MAP to the mobile device, a party’s advertisement to be displayed on the mobile device, the additional information for the party’s advertisement, and a link to an advertisement page corresponding to the party’s advertisement ([135, 136] and note the range of further ad info or additional info for the ad and ad response possible; note link at “[135]… a link to a website that results in payment if the link is selected”); and
collecting, by the MAP from the mobile device, user interaction information for transmission to the cloud server for monetization ([135, 136]; monetization is interpreted at payment if the link is selected at [135, 136]).
Claim 2, 12.  Jung further discloses normal ads or temporary ads [135, 136].  Jung does not explicitly disclose the method of claim 1, wherein the advertisement is one of normal advertisement or premium advertisement, wherein the normal advertisement is a temporary advertisement and the premium advertisement is a persistent advertisement.   However, based on Applicant Spec at [189], a persistent ad is an ad that require the user to dismiss or view the ad.  And, Jung discloses a pop-up ad at [135] ad during interstitial space or during page loading [135].  And, Goldhaber discloses Internet ads (Abstract) and persistent ads or ads that require the user to dismiss or view the ad (5:55-6:3).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Goldhaber’s normal and persistent ads to Jung’s normal ads.  One would have been motivated to do this in order to better assure the user sees the ad content (as Goldhaber states).
Claim 3, 13.    Jung does not explicitly disclose the method of claim 2, comprising determining by the MAP, based on the rules and policies, whether to display the normal advertisement or the premium advertisement.  However, Jung discloses rules for determining prominent placement (“[42]… advertising allowance or obligation, priority processing, prominent placement, a discount (e.g., on a valuation of a product transaction), some combination thereof, or so forth.”).  And, a persistent ad is interpreted as a type of prominent placement.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s rules for ad placement and prominent placement to different types of ads presented.  One would have been motivated to do this in order to better monetize ad presenting (as seen in monetizing ad presenting at Jung [135, 136]).
Claim 5, 15.    Jung further discloses the method of claim 3, comprising updating by the MAP the rules and policies with updates from the cloud server ([135, 136]; also see server and cloud server at [31, 34, 55]).
Claim 6, 16.    Jung further discloses the method of claim 2, wherein the premium advertisement is displayed based on context information for the mobile device (see location based ad placement at [106]).
Claim 7, 17.    Jung further discloses the method of claim 6, wherein the context information comprises one or more of: physical/geographic location of the MAP (see location based ad placement at [106]; also see independent claim above).  Jung does not explicitly disclose a time of day; a day of week; an occurrence of a public event; mobility patterns of other mobile devices in a neighborhood of the mobile device; and usage by a user of the mobile device of a service provided by a service provider.  However, Jung discloses advertisements and tracking the other context info preceding ([99]) and also time tracking at ([25, 107, 159]).   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Jung’s ads and variety of context info to Jung’s using context info like location for ad placement decisions.  One would have been motivated to do this in order to better place ads based on context.
Claim 8, 18.    Jung further discloses the method of claim 1, wherein the monetization comprises processing the advertisement information to bill the party for the advertisement ([135, 136] and payment if the link is selected at [135, 136]).
Claims 10, 20.    Jung further discloses the method of claim 1, wherein: the additional information for the party’s advertisement is provided upon receiving a first user interaction from the mobile device, and a link to the advertisement page corresponding to the advertisement is provided upon receiving a second user interaction from the mobile device ([135, 136] the pop-up links, expanding ads, scrolling ads, rollover ads, etc are interpreted to read on this since multiple interactions with the ad would be necessary to get to the end of the ad and the link or further information being provided).
Claim 21.    Jung further discloses the method of claim 1, comprising: determining an advertisement campaign based on matching of the geographic location of the MAP with a region of interest (ROI) associated with the advertisement campaign; and determining the party’s advertisement based on the advertisement campaign (Mobile device and location and targeting for content based on that [24, 29]; also see location and advertisement at [106, 135]).
Claim 22.    Jung further discloses the non-transitory machine-readable storage of claim 12, wherein the at least one code section is executable to cause the one or more processors to perform operations comprising: determining an advertisement campaign based on matching of the geographic location of the MAP with a region of interest (ROI) associated with the advertisement campaign; and determining the party’s advertisement based on the advertisement campaign (Mobile device and location and targeting for content based on that [24, 29]; also see location and advertisement at [106, 135]).

Claims 9, 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jung (20150120502) in view of Barreto (20160150451) in view of Goldhaber (5794210) in view of Official Notice.	
Claims 9, 19.   Jung discloses the above.  Jung does not explicitly disclose the method of claim 1, wherein transmitting the user interaction information to the cloud server is via a delay tolerant network.  However, Jung discloses cloud computing and servers [31, 34] and cloud servers [55] and networks ([55]).  And, Examiner takes Official Notice that delay tolerant networks were old and well known before Applicant’s Priority date.  Delay tolerant networks were commonly used with networks before the Applicant’s Priority date.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add delay tolerant networks to Jung’s cloud servers and networks.  One would have been motivated to do this in order to better process data on clouds and networks.
Applicant did not argue or present evidence against Official Notice with the 4/6/21 Remarks.  Since the Applicant was given the opportunity with the Applicant’s 4/6/21 Remarks and has failed to traverse the Examiner's assertion of Official Notice, the common knowledge or well known in the art statement is taken to be admitted prior art (see MPEP 2144.03.C).  


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
aa) These disclose MAP or hotspots within vehicles: Iyer [5], Pinkus [128], Rocci [31], Schuler [29].
Morton, Papakostas [41] disclose tracking of a mobile user and ad viewing via a server or mobile access point or access point.  Also, Gerace discloses many tracking features but not the mobile device.  Also, Grossman, Aarnio, Blum, Kontogouris, Maggio, McGowan  disclose interstitial or interrupting or intermediate ads. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/31/22